The opinion of the Court was delivered by
Lowrie, J.
“ This is to be understood that my wife is to have all the benefit of the farm during her life, and the disposal of one-half at her pleasure, and the proceeds of the other half to be divided among my living children; but should my wife choose, she may have the farm sold, and the products used as before mentioned.”
The Common Pleas considered that by this devise the widow took a fee in one-half of the farm, and it seems to us that this is right. When a life estate is expressly devised, and then a right of disposal of the same thing is given to the same person, we are *112naturally inclined to suppose that two ideas were intended to be expressed, as, for instance, an estate and a power; for we do not readily admit that the testator would be thinking of giving a life estate to a person in a thing of which he was intending to grant him the fee. But here this reason cannot apply, because the fee is granted in only one-half of the thing which is made a subject of the life estate; and these two ideas need two distinct clauses to express them.
Besides this, there is a power given to the widow over the whole land in the last clause, and this excludes the supposition that the previous clause was intended as a power over the half of it. By this power she may sell the land and dispose of the proceeds “as before mentioned,” that is, so that half of it shall be her own absolutely, and the other half for her benefit for life, and after that for the children.
Judgment affirmed and record remitted.